*227Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Forrest Jones appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action regarding unfair labor practice charges filed with the National Labor Relations Board. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Daly Seven, Inc., No. 1:12-cv-00510-WO-JLW (M.D.N.C. Sept. 9, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.